This is the second appeal in the course of the litigation. Shelby Iron Co. v. Bean, 203 Ala. 79, 82 So. 93. A satisfactory statement of the case there appears.
Of the errors assigned there is in the brief for appellant sufficient insistence to invoke review upon only one assignment, viz. that predicated of the action of the court in overruling appellant's demurrer to the amended count A, drawn to state a cause of action under subdivision 1, § 3910, Code. The amended count described the defect alleged as consisting of a defective furnace stack, thereby, after reversal on formal appeal, removing the fault that (on original consideration) was found to affect the count. After the amendment stated the count was not too general in respect of efficient description of the defect averred. The cases cited on brief for appellant do not invite a different conclusion.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.